Citation Nr: 1427892	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2012, the Board remanded the appeal for additional development.

In his substantive appeal the Veteran requested a hearing before the Board.  He was duly scheduled to testify in December 2011 before a Member of the Board at the RO, but he failed without explanation to appear for the hearing.  His request for hearing is accordingly deemed to be withdrawn. 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board remanded the appeal to obtain a medical opinion as to the relationship, if any, between the Veteran's current lung disorders and his military service, including his presumptive exposure to herbicides due to his verified service in the Republic of Vietnam during the Vietnam era.  However, the Board finds that the subsequent opinion provided by the March 2012 VA examiner was not fully responsive to the Board's request and follow-up is indicated.  

Specifically, while the examiner opined that the Veteran's current chronic obstructive pulmonary disease (COPD) was not due to herbicide exposure in the Republic of Vietnam, the explanation for the opinion was simply that COPD is not one of the presumptive diseases VA has associated with Agent Orange exposure.  A more medically based explanation is needed.  

Likewise, the examiner did not explain whether there was residual impairment from the right lung "fungal ball"/aspergillus infection, and right upper lobectomy, and whether this infection had a link to service, as seems to have been suggested by the March 2008 statement from  S. Patrick Walker, MD.  

Therefore, the Board finds that a Remand to obtain another medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

While the appeal is in Remand status, the Veteran's outstanding contemporaneous treatment records from the Montgomery VA Medical Center should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-March 2007 treatment records from the Montgomery VA Medical Center relating to any respiratory disorder.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, refer the file to an appropriate person to address the etiology of the Veteran's lung/respiratory disability.  After a review of the record on appeal, the reviewer should provide answers to the following questions:  

	i.)  What are the diagnoses of all of the Veteran's current lung disorders? 

	ii)  Is it at least as likely as not that any of the Veteran's diagnosed lung disorders was caused by his military service, including his presumptive exposure to herbicides due to his verified service in the Republic of Vietnam during the Vietnam era?

	iii.)  In addressing these questions, the reviewer should discuss:

a.  whether the Veteran's current lung disorders no longer include "fungal ball" and/or aspergillus infection;

b.  whether there is residual impairment from the right upper lobectomy; and

c.  the March 2008 letter from Dr. S. Patrick Walker regarding the Veteran's service in Vietnam and history of cigarette exposure that suggested to Dr. Walker these exposures may have precipitated the aspergillus infection.  

	iv.)  If there is any current impairment from the lung infections and lobectomy, an opinion as to whether the cause of the infection can be traced service should be provided.  

In offering the above opinions, the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical literature as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

3.  After conducting any additional development as may become indicated, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



